Citation Nr: 1800543	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastric symptoms, to include as due to Gulf War exposures and/or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for neurologic symptoms, to include as due to Gulf War exposures and/or as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1989 to August 1992, including Southwest Asia service from January 1991 to April 1991.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Veteran and his friend testified at a Central Office hearing before the undersigned Veterans Law Judge. 

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a dermatological condition have been raised by the record in a July 2016 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that his gastric and neurologic symptoms are etiologically related to his service.  See July 2010 application; May 2015 statement by representative; September 2015 statement by former spouse; June 2016 testimony; July 2016 correspondence from the Veteran.  However, the record is currently insufficient to decide the claim, as the etiological development for each set of symptoms is lacking.  Regarding the neurologic symptoms, there are outstanding federal records that may be relevant to the claim.  Additionally, as the etiological theories have fluctuated throughout the record, medical clarification is required.  Regarding the gastric symptoms, laboratory testing is needed to clarify whether they are attributable to a related diagnosis, including gastritis.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant records from the Social Security Administration (SSA), as the record indicates that the neurologic symptoms may be related to the Veteran's back disability and/or shingles infection (which may be secondary to the back disability).   

See April 2009, June 2009, and August 2009 records by Torres (treatment for post-herpetic trigeminal neuralgia); March 2010 examination (neurocognitive problems secondary to shingles; lumbar back diagnoses, including post-herpetic neuralgia, has a "strong psych component"); April 2010 testing by Puente (neurocognitive problems secondary to shingles; somatization); April 2010 record from Fayetteville VAMC (obtained post-herpetic neuralgia from lumbar fusion); May 2010 record by Puente (shingles caused decreased memory); June 2010 record by Coin (neurologic symptoms could be due to a prior injury); March 2012 VA examination (shingles diagnosed immediately following 2008 spinal fusion); June 2016 testimony (SSA disability determination based on chronic pain from non-service connected back disability and residuals of a shingles infection).

2.  After completing directive 1, obtain an opinion to assess the etiology of the neurologic symptoms, as the record fluctuates in this regard (potential etiologies have been identified as: Gulf War exposures, shingles, motorcycle and/or motor vehicle accidents, tree house fall, cervical radiculopathy, recurrent herpetic infection [differentiated from recurrent shingles], cramp-fasciculation syndrome, somatization, and/or service-connected PTSD).

If the etiology is related to the shingles, then the examiner must opine whether: (a) the shingles is a progression of the April 1993 dermatitis; and/or (b) the shingles was aggravated beyond natural progression by service-connected PTSD.  

If the etiology is related to the motorcycle and/or motor vehicle accidents, then the examiner must opine whether the residuals can be distinguished between his accidents on and off active duty. 

See evidence cited in directive 1 (indicating neurologic symptoms may be related to shingles, which may be related to back disability); July 1993 service medical record (history of dermatitis due to poison oak in April 1993); March 2010 examination (five potential etiologies, including: multiple motorcycle wrecks in the 1990s, tree house fall resulting in L4-L5 problems, November 2006 accident, June 2008 accident, and Gulf war exposures); June 2010 record by Coin (diagnosed mild bilateral carpal tunnel syndrome that could be due to a prior injury or mild cervical radiculopathy); June 2010 record from Fayetteville VAMC ("[n]euro appears intact"); March 2012 VA examination (carpal tunnel syndrome likely due to motorcycle riding and/or accidents); July 2011 addendum by Trotta (recurrent shingles would be highly unlikely and would "make me question the diagnosis;" more likely would be recurrent herpetic infection); August 2011 addendum by Bedlack (cramps and twitches most likely "cramp-fasciculation syndrome"); June 2014 record from Fayetteville VAMC (EMG results were unremarkable); September 2015 statement by ex-spouse (during ROTC, had poison oak on entire torso; diagnosed with shingles in Fall of 1999 on right torso); after 2008 back surgery, developed shingles again, this time on left side of head and neck); June 2016 testimony (contended that his providers indicated that PTSD worsened the shingles, which eventually impacted cognitive functioning).  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

3.  Obtain an addendum opinion to assess whether the gastric symptoms can be diagnosed pursuant to laboratory testing.  

See March 2012 VA examination (diagnosed with gastritis in the mid-1990s, although it is unclear whether this diagnosis was supported by laboratory testing; because of no evidence of a GI workup, abdominal radiographs, or endoscopy studies, the examiner ordered an upper GI); June 2016 testimony (it was not clear to the Veteran that he had to schedule the March 2012 upper GI order himself; contended that his providers indicated that PTSD impacts gastric symptoms; since 1992, the Veteran's friend witnessed the recurrent symptom of urgently needing to go to the bathroom). 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

